DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 23, 2020 in response to the previous Non-Final Office Action (09/30/2020) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b)
Objection to Specification

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2015/0103195) in view of Ryu et al. (US 2011/0096178).
Regarding claim 1, Kwon et al. disclose a lens driving device comprising: a housing (300) (¶41); a bobbin (220) disposed in the housing (¶43); a first coil (513) disposed on the bobbin (¶61); a first magnet (511) disposed on the housing and facing the first coil (¶62); and an upper elastic member (610) connecting the housing and the bobbin (¶46); wherein the upper elastic member comprises a first upper elastic unit and a second upper elastic unit (see fig. 2), wherein the housing comprises first and second protrusions  protruding from the upper surface of the housing and spaced apart from each other (see reproduced fig. 2 below), wherein the second protrusion, the first upper elastic unit, and the second upper elastic unit are disposed on one side of the first protrusion, and wherein the second protrusion is disposed between the first upper elastic unit and the second upper elastic unit (see reproduced fig. 2 below). Kwon fails to explicitly disclose at least one terminal portion disposed above an upper surface of the housing and electrically connected to the upper elastic member, wherein the upper elastic member comprises a first upper elastic unit and a second upper elastic unit electrically separated from each other.


Regarding claim 2, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 1. Kwon also teaches wherein the housing comprises first to fourth corner areas, and wherein the first protrusion and the second protrusion are disposed on the first corner area (see reproduced fig. 2 below).

Regarding claim 3, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 2. Kwon also teaches wherein the height of the first protrusion from the upper surface of the housing in an optical axis direction is greater 

Regarding claim 4, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 3. Kwon also teaches wherein the second protrusion comprises an upper surface and a lateral surface connecting the upper surface of the second protrusion and the upper surface of the housing, and wherein the lateral surface of the second protrusion faces one of the first upper elastic unit and the second upper elastic unit (see reproduced fig. 2 below).

Regarding claim 5, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 4. Kwon also teaches wherein the lateral surface of the second protrusion is contacted with one of the first upper elastic unit and the second upper elastic unit (see reproduced fig. 2 below).

Regarding claim 6, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 3. Kwon also teaches wherein the housing comprises third and fourth protrusions protruding from the upper surface of the housing and spaced apart from each other, and wherein the third protrusion and the fourth protrusion are disposed on an other side of the first protrusion (see reproduced fig. 2 below).



Regarding claim 8, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 3. Kwon also teaches comprising: a plurality of wires (700) connected with the upper elastic member, wherein the plurality of wires comprises a first wire disposed on the first corner area and a second wire disposed on one of the second to fourth corner areas, wherein the first upper elastic unit is connected to the first wire, and wherein the second upper elastic unit is connected to the second wire (¶36; figs. 1 – 2).

Regarding claim 9, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 3. Kwon also teaches wherein the height of the second protrusion is greater than a thickness of the first upper elastic unit and the second upper elastic unit in the optical axis direction (see reproduced fig. 2 below; protrusion goes through elastic unit).

Regarding claim 10, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 9. Kwon also teaches comprising: a cover member (100) disposed on the housing; a base (410/430) disposed on the cover; a second coil (525) disposed between the base and the housing and facing the first magnet; and a 521) disposed on the bobbin; wherein the cover member comprises an upper plate and a lateral plate extending from the upper plate, and wherein the base is coupled to the lateral plate of the cover member (figs. 1-3; ¶69).

Regarding claim 11, Kwon et al. disclose a lens driving device comprising: a housing (300) (¶41); a bobbin (220) disposed in the housing (¶43); a first coil (513) disposed on the bobbin (¶61); a first magnet (511) disposed on the housing and facing the first coil (¶62); and an upper elastic member (610) connecting the housing and the bobbin (¶46); a plurality of wires (700) connected to the upper elastic member (¶36); and wherein the upper elastic member comprises a first upper elastic unit and a second upper elastic unit (see fig. 2), wherein the housing comprises a guide portion (corresponds to second protrusion of fig. 2) protruding from the upper surface of the housing, wherein the housing comprises first to fourth corner areas, wherein the first elastic unit is connected to one of the plurality of wires (700) in the first corner area and is closer to the second corner area than to the fourth corner area, wherein the second upper elastic unit is connected to another of the plurality of wires (700) in the second corner area, and wherein the guide portion is disposed between the first upper elastic unit and the second upper elastic unit (see reproduced fig. 2 below). Kwon fails to explicitly disclose at least one terminal portion disposed above an upper surface of the housing and electrically connected to the upper elastic member, wherein the upper elastic member comprises a first upper elastic unit and a second upper elastic unit electrically separated from each other.
	In the same field of endeavor, Ryu teaches a photography device with anti-shake function wherein contact terminal 2610 is bent towards the lower side of the first 

Regarding claim 12, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 11. Kwon also teaches wherein the height of the guide portion from the upper surface of the housing in the optical axis direction is greater than a thickness of the first upper elastic unit and the second upper elastic unit in the optical axis direction (see reproduced fig. 2 below).

Regarding claim 13, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 12. Kwon also teaches wherein the housing comprises a protrusion (corresponds to first protrusion) protruding from the upper surface of the housing and spaced apart from the guide portion (see reproduced fig. 2 below).

Regarding claim 14, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 13. Kwon also teaches wherein the guide portion, the first upper elastic unit, and the second upper elastic unit are disposed on one side of the protrusion (see reproduced fig. 2 below).

Regarding claim 15, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 14. Kwon also teaches wherein the height of the protrusion from the upper surface of the housing in the optical axis direction is greater than the height of the guide portion from the upper surface of the housing in the optical axis direction (see reproduced fig. 2 below).

Regarding claim 16, Kwon et al. disclose a lens driving device comprising: a housing (300) (¶41); a bobbin (220) disposed in the housing (¶43); a first coil (513) disposed on the bobbin (¶61); a first magnet (511) disposed on the housing and facing the first coil (¶62); and an upper elastic member (610) connecting the housing and the bobbin (¶46); wherein the upper elastic member comprises a first upper elastic unit and a second upper elastic unit (see fig. 2), wherein the housing comprises a protrusion (first protrusion) and a guide portion (second protrusion) protruding from the upper surface of the housing, wherein the height of the protrusion from the upper surface of the housing in the optical axis direction is greater than the height of the guide portion 
	In the same field of endeavor, Ryu teaches a photography device with anti-shake function wherein contact terminal 2610 is bent towards the lower side of the first housing 2110 from the first power connection member 2600 such that it covers the side surface of the first housing 2110, and one surface thereof is in contact with the lower surface of the first housing 2110 and the other surface is in contact with the contact projection 2510 to electrically connect the first power connection member 2600 and the first elastic member 2500. Meanwhile the second elastic member 2800 is connected with the first power connection member 2600 at the upper end thereof and connected with the second power connection member 2900 together with the end the second coil (¶393-395; 418-420). In light of the teaching of Ryu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Ryu’s configuration in Kwon’s system because an artisan of ordinarily skill would recognize that this would result in a compact and simplified device capable of correcting shaking of the imaging device.
Regarding claim 17, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 16. Kwon also teaches wherein the plurality of wires (700) comprises a first wire disposed on the first corner area and a second wire disposed on the second to corner area, wherein the first upper elastic unit is connected to the first wire, and wherein the second upper elastic unit is connected to the second wire (figs. 1-2).

Regarding claim 18, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 17. Kwon also teaches wherein the guide portion, the first upper elastic unit, and the second upper elastic unit are disposed on one side of the protrusion (see reproduced fig. 2 below).

Regarding claim 19, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 18. Kwon also teaches wherein the height of the guide portion is greater than a thickness of the first upper elastic unit and the second upper elastic unit in the optical axis direction (see reproduced fig. 2 below).

Regarding claim 20, Kwon et al. in view of Ryu et al. disclose all of the aforementioned limitations of claim 19. Kwon also teaches wherein the second protrusion comprises an upper surface .


    PNG
    media_image1.png
    395
    549
    media_image1.png
    Greyscale




 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698